Title: From Alexander Hamilton to Alexander Thompson, 1 October 1799
From: Hamilton, Alexander
To: Thompson, Alexander


          
            Sir
            New York Octr. 1st. 99
          
          I have received your letter of the fifteenth of September, and am happy to hear of the safe arrival of your family at Albany. 
          With respect to the boat of which you speak I do not think myself authorized to give an order on Mr. Glen as the thing has relation to private Accommodation, and not to the public service As Major Rivardi has not written to me respecting a boat for the garrison I could not interpose with any other view than that of accommodation to your family—This I can not feel myself authorized to do whatever may be my private wishes in the case—
          With considn &—
          Capt Thompson—
        